IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-53,097-02


EX PARTE ALFREDO GARCIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-6803
IN THE 106TH DISTRICT COURT FROM DAWSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of unlawful
possession of a firearm by a felon and unlawfully carrying a weapon and sentenced to life for each
offense.  The Eleventh Court of Appeals affirmed his conviction. Garcia v. State, No. 11-09-00060-CR (Tex. App.-Eastland, July 2, 2009). 
	On September 14, 2011, this Court remanded this application to the trial court for findings
of fact and conclusions of law.  On April 24, 2012, the trial court signed findings of fact and
conclusions of law that were based on an affidavit from trial counsel.  The trial court recommended
that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: March 6, 2013
Do not publish